DETAILED ACTION
	This Office Action, based on application 15/671,284 filed 8 August 2017, is filed in response to applicant’s amendment and remarks filed 8 February 2021.  Claims 1, 6-8, and 10-15 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary Claim 1 was amended to recite “determining whether the updated registration frequency with respect to the first storage unit being the nonvolatile storage …”, thus associating ‘updated registration frequency’ with the ‘first storage unit’.  However, the claims further recite the limitations “the registration unit is configured to … update a registration frequency of the time series data” and “the registration unit is configured to … register first information … in accordance with an  of the time series data”.  As such, there is some confusion as to what the ‘registration frequency’ represents … the claims state the ‘registration frequency’ is representative of two different things: (1) time series data and (2) first storage unit.   For the purposes of prior art examination, ‘registration frequency’ is interpreted as a metric associated with the time series data, since ‘registration frequency’ of the first storage unit may imply that registered data may include data other than the time series data.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over SHANK et al (US PGPub 2015/0186047) in further view of BOYLE et al (US Patent 8,560,759).

With respect to Claims 1, 10, and 11, SHANK discloses an information processing device/system/product comprising: 
a memory; and 
one or more processors (Section [0042] – multi-storage system may include one or more processors and memory) configured to function as a registration unit, 
wherein the registration unit is configured to 
register time series data in a first storage unit being a nonvolatile storage device (Fig 2A – D1, D2, etc. are stored in Non-Volatile Storage A) and update a registration frequency of the time series data (Section [0051] – temperature may reflect the number of times a data portion has been accessed for reading/writing; Section [0062] – temperatures may be measured over a period of time), and 
register first information (Section [0062] – storage of data; ‘storage’ analogous to ‘register’, ‘data’ analogous to ‘information’) in either a second storage unit (Fig 2A, Storage B 200B) being a volatile storage device (Fig 2A, 200B - Volatile Storage B) or a third storage unit being a nonvolatile storage device (Fig 1, 200A - Non-Volatile Storage A) in accordance with an updated registration frequency of the time series data (Section [0051] – temperature may reflect the number of times a data portion has been accessed for reading/writing; Section [0062] – temperatures may be measured over a period of time), the first information being calculated based on the time series data registered in the first storage unit (Fig 1 – Storage Information 108 may include Temperature Data Portion 112; Section [0045]; Section [0063] – data portion D1 may be marked with a corresponding temperature; Fig 2, ‘D1’ is associated with ‘T90’), 
the first information represents either a statistical value of the time series data or an intermediate statistical value of the time series data and the statistical value (Section [0045] – information 108 associated with storage may comprise data temperatures 112, a ‘temperature’ analogous to ‘statistical value’; Section [0060] - data access information including I/O hits {‘intermediate statistical value’} may be determined and used to determine data temperatures), the intermediate statistical value being a value calculated from raw data included in the time series data (Section [0060] - data access information including I/O hits {‘intermediate statistical value’} may be determined; ‘I/O hits’ computed by the function of adding each ‘hit’ {each ‘hit’ being the access to the data aka the raw data}), the statistical value being a value calculated from the intermediate statistical value (Section [0060] - data access information including I/O hits {‘intermediate statistical value’} may be used to determine data temperatures {‘statistical value’}), 
the registration unit executes the registering of the first information by 
determining whether the updated registration frequency with respect to the first storage unit being the nonvolatile storage is equal to or more than a first threshold that is an upper limit of the registration frequency (Section [0065] – data may be managed by temperatures based on a predetermined or dynamic threshold; ‘hot’ data is placed in the volatile memory 224), 
in response to determining that the updated registration frequency is equal to or more than the first threshold, calculating the intermediate statistical value (Section [0060] - data access information including I/O hits {‘intermediate statistical value’} may be determined) as the first information and registering the calculated intermediate statistical value in the second storage unit (Section [0062] – storage of data; ‘storage’ analogous to ‘register’, ‘data’ analogous to ‘information’; Section [0018] – ‘hot’ data is placed into volatile storage), and 
in response to determining that the updated registration frequency is less than the first threshold (Section [0065] – data may be managed by temperatures based on a predetermined or dynamic threshold; data not considered ‘hot’ is placed in non-volatile storage 222), calculating the statistical value ({‘temperature’}) as the first information and registering the calculated statistical value in the third storage (Section [0062] – data access information is used to determine {or ‘calculate’} data temperatures; Section [0018] – ‘colder’ data is placed in non-volatile storage; Section [0045] – information 108 associated with storage may comprise data temperatures 112),
(Section [0066] – access of data; ‘storage’ analogous to ‘acquisition’, ‘data’ analogous to ‘information’; Section [0051] – data may be accessed for reading) from the second storage unit (Fig 1, Storage B 100B) or the third storage unit (Fig 1, Storage A 100A).

SHANK does not appear to explicitly disclose the acquisition unit acquires the first information from the second storage unit or the third storage unit in accordance with acquisition frequency of information from the first storage unit, the second storage unit, and the third storage unit, in the case that the acquisition frequency is less than a second threshold, the acquisition unit acquires the first information from the third storage unit, and in the case that the acquisition unit frequency is the second threshold or more, the acquisition unit acquires the first information from the second storage unit.
However, BOYLE discloses the acquisition unit acquires the first information from the second storage unit or the third storage unit in accordance with acquisition frequency of information from the first storage unit, the second storage unit, and the third storage unit, in the case that the acquisition frequency is less than a second threshold, the acquisition unit acquires the first information from the third storage unit, and in the case that the acquisition unit frequency is the second threshold or more, the acquisition unit acquires the first information from the second storage unit (Col 3, Lines 24-48 – a device from two devices that store the data of a read command may be selected to service the read command based on access latency and channel bandwidth associated with the device).
SHANK and BOYLE are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SHANK and BOYLE before him or her, to modify data queries of SHANK to include selection of a device in which to retrieve data as taught by BOYLE.  A motivation for doing so would have been to process read commands more effectively (Col 3, Lines 45-48).  Therefore, it would have been obvious to combine SHANK and BOYLE to obtain the invention as specified in the instant claims.

With respect to Claim 6, SHANK and BOYLE disclose the information processing device according to claim 1.  BOYLE further discloses wherein in the case where the acquisition frequency is less than the second threshold and the first information is not registered in the third storage unit, the acquisition unit acquires the time series data or the first information from the first storage unit or the second storage unit (Col 4, Lines 32-44 – if data is to be read from a device in response to a read command and a copy of the data is not stored yet stored on the device, the data is serviced from the other device).

With respect to Claim 7, SHANK and BOYLE disclose the information processing device according to claim 1.  BOYLE further discloses wherein in the case where the acquisition frequency is the second threshold or more and the first information is not stored in the second storage unit, the acquisition unit acquires the first information from the third storage unit (Col 4, Lines 32-44 – if data is to be read from a device in response to a read command and a copy of the data is not stored yet stored on the device, the data is serviced from the other device).

With respect to Claim 8, SHANK and BOYLE disclose the information processing device according to claim 1.  SHANK further discloses wherein in the case where the acquired first information is the time series data or the intermediate statistical value, the acquisition unit uses the time series data or the intermediate statistical value to calculate the statistical value in response to an acquisition request (Section [0051] – a data temperature value can reflect the number of times a data portion has been accessed for reading). 

Claim 12, SHANK and BOYLE disclose the information processing device according to claim 1.  SHANK further discloses wherein the intermediate statistical value is a value that is determined in accordance with a kind of the statistical value (Section [0060] - data access information including I/O hits {‘intermediate statistical value’} may be determined; Section [0062] – data access information is used to determine {or ‘calculate’} data temperatures – the value representing temperature is a ‘kind of the statistical value’).

With respect to Claim 13, SHANK and BOYLE disclose the information processing device according to claim 1.  SHANK further discloses wherein a kind of the statistical value is an average of the raw data (Section [0062] – temperatures may be measured over a period of time), and the intermediate statistical value represents a number of pieces and a total value of the raw data ((Section [0060] - data access information including I/O hits {‘intermediate statistical value’} may be determined).

With respect to Claim 14, SHANK and BOYLE disclose the information processing device according to claim 1.  SHANK further discloses wherein a kind of the statistical value is a variance value of the raw data (Section [0062] – data access information is used to determine {or ‘calculate’} data temperatures; [0018] – temperatures of data change over time), and the intermediate statistical value represents a number of pieces, a total value, and a sum of squares of the raw data (Section [0060] - data access information including I/O hits {‘intermediate statistical value’} may be determined).

With respect to Claim 15, SHANK and BOYLE disclose the information processing device according to claim 1.  SHANK further discloses wherein a kind of the statistical value is a difference value of the raw data (Section [0062] – temperatures may be measured over a period of time), and the intermediate statistical value represents an oldest time stamp and the raw data corresponding to the (Section [0060] - data access information including I/O hits {‘intermediate statistical value’} may be determined; determining I/O hits may be performed at a particular time).

Response to Arguments
Applicant’s remarks, filed 8 February 2021 in response to the Office Action mailed 30 November 2020, have been fully considered below.
Claim Objections
The Office withdraws the previously issued objections in view of applicant’s remarks and cancellation of the claim.
Claim Rejections under 35 U.S.C. § 102/103
On Pages 8-13, the applicant traverses the prior art rejection alleging cited prior art fails to disclose every feature of the independent claims.   
On Page 11, 2nd ¶, the applicant alleges cited prior art fails to disclose “registering the calculated intermediate statistical value in the second storage unit” in which “the second storage unit is a volatile storage device” as recited in exemplary Claim 1.  While the applicant acknowledges the rejection of record maps “intermediate statistical value” to SHANK’s ‘I/O hits’, the applicant alleges SHANK does not disclose ‘I/O hits’ being registered in the second storage area {or ‘unit’}.   However, on Page 11, 4th ¶, the applicant acknowledges the Office relies upon the teachings of SHANK at 2C for disclosing storage of ‘I/O hits’ being registered in the second storage unit.  As such, applicant’s arguments at Page 11, 2nd ¶ are rendered moot.
On Page 12, 2nd ¶, the applicant alleges “Thereby in SHANK, the number of logical hits such as the cited #HITS does not indicate the number of hits of data placed in the non-volatile storage A (282), in contrast to the claimed features”.   In response, the Office is unsure of the argument being presented by 
On Page 12, 3rd ¶, the applicant alleges cited prior art fails to disclose “determining whether the updated registration frequency is equal to or more than a first threshold that is an upper limit of the registration frequency” amended to further recite the updated registration frequency “with respect to the first storage unit being the nonvolatile storage”.  While the Office has issued an indefiniteness rejection to the claims, the Office maintains the limitation is met by SHANK ([0065] – data may be allocated between storage devices based on temperature {‘registration frequency’}).
On Page 13, the applicant alleges cited prior art fails to disclose certain features incorporated into the independent claims that were previously recited in (now cancelled) dependent Claim 5.   While the applicant submits the devices of BOYLE appear are non-volatile storage, the Office respectfully notes the rejection of record relies upon the primary reference SHANK for disclosing the volatility features of the storage units.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.T.L/Examiner, Art Unit 2137           
                                                                                                                                                                                             /JASON W BLUST/Primary Examiner, Art Unit 2137